        Case 2:20-cv-01620-TLN-KJN Document 1 Filed 08/12/20 Page 1 of 8

 1   DONALD W. COOK, CSB 116666
     ATTORNEY AT LAW
 2   3435 Wilshire Blvd., Suite 2910
     Los Angeles, CA 90010
 3   (213) 252-9444; (213) 252-0091 facsimile
     E-mail: manncook@earthlink.net
 4
     Attorney for Plaintiff
 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
      LESTER TUCKER, an individual,                    Case No.
11

12
                              Plaintiff,               COMPLAINT FOR
                                                       DAMAGES
13    vs.
                                                       1. 42 U.S.C. § 1983
14    CITY OF ELK GROVE, a municipal
      corporation; ELK GROVE POLICE                    2. State Law Claims (Cal.
15    DEPARTMENT, a public entity; JASON               Const., Art. I § 13; Cal. Civ.
      KENNETH MILLER, an individual sued               Code §§ 43, 52.1(b), 1714; Cal.
16    in his individual capacity; MUSA FUAD            Pen. Code § 242)
17
      ABEDRABBO, an individual sued in his
      individual capacity; and Does 1 through          DEMAND FOR JURY TRIAL
18    20, all sued in their individual capacities,

19                            Defendants.
20

21

22

23

24

25

26

27

28

                                                 -1-                             00139871.WPD
           Case 2:20-cv-01620-TLN-KJN Document 1 Filed 08/12/20 Page 2 of 8

 1   I.       JURISDICTION AND VENUE.
 2            1. Plaintiff’s claims arise under 42 U.S.C. §1983 and state law. Accordingly,
 3   federal jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1343. The
 4   Court has supplemental jurisdiction over the state law claims under 28 U.S.C. § 1367(a).
 5            2. Plaintiff’s claims arise out of, inter alia, acts of personnel employed by the City
 6   of Elk Grove and the Elk Grove Police Department, acts which caused injury to Plaintiff
 7   in Sacramento County. Accordingly, venue is proper within the Eastern District of
 8   California.
 9   II.      PARTIES.
10            3. Plaintiff Lester Tucker, an adult individual, was at all times relevant hereto, a
11   resident of the County of Sacramento.
12            4. Defendant City of Elk Grove (“Elk Grove”) is a municipal corporation organized
13   and existing under the laws of the State of California. Defendant Elk Grove Police
14   Department (“EGPD”) is a public entity within the meaning of California law, and is an
15   Elk Grove agency.
16            5. Defendant Jason Kenneth Miller (“Miller”) is an individual who Plaintiff is
17   informed and believes and based thereon alleges, at all times material hereto was acting
18   in the course and scope of his employment as a EGPD Officer. Plaintiff sues Miller in his
19   individual capacity.
20            6. Defendant Musa Fuad Abedrabbo (“Abedrabbo”) is an individual who Plaintiff
21   is informed and believes and based thereon alleges, at all times material hereto was acting
22   in the course and scope of his employment as a EGPD Officer. Plaintiff sues Abedrabbo
23   in his individual capacity.
24            7. Plaintiff is ignorant of the true names and capacities of defendants sued herein
25   as DOES, and therefore sues these defendants by fictitious names. Plaintiff will give
26   notice of their true names and capacities when ascertained. Plaintiff is informed and
27   believes and thereon alleges that defendant DOES are responsible in some manner for the
28   damages and injuries hereinafter complained of.

                                                    -2-                                     00139871.WPD
        Case 2:20-cv-01620-TLN-KJN Document 1 Filed 08/12/20 Page 3 of 8

 1          8. Plaintiff is informed and believes and thereupon alleges that at all times relevant

 2   herein defendants, including DOE defendants, and each of them, were the agents,

 3   servants, couriers and employees of other defendants, and were acting in concert with

 4   each other and in furtherance of a common goal and/or objective, were acting within the

 5   course and scope of the agency and employment or ostensible agency and employment.

 6          9. The complained of acts and omissions were performed by persons within the

 7   course and scope of employment with their employer, Elk Grove and/or EGPD. All acts

 8   and omissions were under color of state law.

 9   III.   FACTS COMMON TO ALL CLAIMS.

10          10. In the evening of April 20, 2019, in the vicinity of Tegan Road and Franklin

11   Boulevard in Elk Grove, defendant Abedrabbo stopped and detained Plaintiff. At the

12   time, Plaintiff, an African-American male, was with a young Caucasian female. The two

13   were about to enter Plaintiff’s trailer lawfully parked on the street, against the curb.

14   Abedrabbo stopped Plaintiff and his female companion based on an anonymous telephone

15   call to the EGPD in which the caller, who refused to identify herself, claimed Plaintiff

16   was possibly trying to break into the trailer. The anonymous caller also claimed that

17   Plaintiff had a firearm.

18          11. When Abedrabbo saw Plaintiff and his female companion, he did not observe

19   either to be engaged in any action that could be considered unlawful, threatening injury

20   to anyone, or damaging or threatening damage to property. Abedrabbo also saw nothing

21   on Plaintiff, or any action by Plaintiff, suggesting he had a firearm. Despite having only

22   anonymous information about Plaintiff while observing nothing unlawful or threatening

23   about Plaintiff’s behavior, Abedrabbo ordered Plaintiff and his female companion to stop

24   where they were, and to sit on the street curb. At the time, Abedrabbo did not have

25   probable cause or reasonable suspicion that Plaintiff had committed any crime. Plaintiff

26   and his companion compiled, and sat down on the curb.

27          12. As the two were seated on the curb, Abedrabbo began flipping through his

28   notebook, stalling for time so that defendant Miller could arrive on scene. Whereupon

                                                  -3-                                     00139871.WPD
        Case 2:20-cv-01620-TLN-KJN Document 1 Filed 08/12/20 Page 4 of 8

 1   Plaintiff stood up from the curb, bent over and kissed his female companion, then began

 2   running from the location and away from Abedrabbo. Abedrabbo also took off running,

 3   chasing Plaintiff on foot, and yelling at Plaintiff to “get on the ground now.”

 4          13. Plaintiff continued to flee on foot, running into a nearby shopping center’s

 5   parking lot. At about this time, defendant Miller, driving his patrol SUV, arrived and

 6   drove into the parking lot, coming up behind Abedrabbo who was running after Plaintiff.

 7   Miller drove past Abedrabbo, and ahead of Plaintiff, correctly anticipating Plaintiff’s

 8   direction of flight. As Plaintiff came running out from between two buildings and into an

 9   open area of the parking lot, Miller deliberately drove his vehicle at Plaintiff, striking him

10   and knocking him to the ground on the vehicle’s passenger side.

11          14. With his vehicle now stopped, Miller exited on the driver’s side and proceeded

12   to go around the vehicle’s rear to confront Plaintiff on the vehicle’s passenger side. As

13   Miller came around the vehicle’s rear, he could see that Plaintiff was rising to his feet

14   from where he had been knocked to the ground. Miller had his service weapon out,

15   pointed at Plaintiff. Miller could also see coming up from behind Plaintiff, Abedrabbo

16   running towards Miller and Plaintiff’s location. Like Miller, Abedrabbo had his firearm

17   out, pointed towards Plaintiff. Both Miller and Abedrabbo could see they were in each

18   other’s line of fire.

19          15. Seeking to avoid apprehension, Plaintiff began to step away from the officers

20   in an effort to resume his flight. At this point Miller and Abedrabbo, even though

21   knowing each was in the other’s line of fire, began shooting at Plaintiff. When defendants

22   began shooting, they did not observe Plaintiff to make any threatening gesture of any type

23   towards either officer or anyone for that matter, nor did they hear Plaintiff say anything,

24   let alone a verbal threat of some type. Nor did either defendant observe Plaintiff to have

25   a weapon of any type.

26          16. Despite the absence of any threat posed by Plaintiff, defendants fired repeatedly

27   at him. Numerous rounds struck Plaintiff in his leg and torso, fracturing his femur and

28   causing serious internal and life-threatening injuries. Moreover, because defendants fired

                                                  -4-                                      00139871.WPD
        Case 2:20-cv-01620-TLN-KJN Document 1 Filed 08/12/20 Page 5 of 8

 1   their rounds in each other’s line of fire, defendants also shot each other, with each

 2   sustaining gunshot wounds inflicted by the other.

 3         17. Afterwards, in an effort to coverup their wrongful shooting and deprive

 4   Plaintiff of redress and compensation for his injuries caused by the wrongful shooting,

 5   Miller and Abedrabbo, with the concurrence and approval of their supervisors up to and

 6   including the EGPD police chief, fabricated a claim that Plaintiff had in his left pocket

 7   of his hooded jacket, a firearm; fabricated a claim that before shooting Plaintiff,

 8   defendants observed Plaintiff to move his hand to his left pocket as if to pullout the

 9   firearm; and falsely claimed that it was this purported action by Plaintiff that prompted

10   defendants to shoot. In truth and in fact, defendants shot Plaintiff simply to stop his flight,

11   then lied about it afterwards upon realizing that using deadly force to stop his flight could

12   not justify the shooting. Plaintiff is informed and believes and based thereon allege that

13   these facts -- defendants shot simply to stop Plaintiff’s flight then afterwards fabricated

14   the claim that Plaintiff was going for a gun -- were known to EGPD supervisors,

15   including the EGPD police chief, when they reviewed the investigative reports and videos

16   of the incident. Plaintiff is informed and believes and based thereon allege that despite

17   such knowledge, EGPD supervisors and the EGPD police chief found that the shooting

18   was in accordance with EGPD policy and that neither defendant should be disciplined or

19   otherwise held accountable for a wrongful shooting.

20                 FIRST CAUSE OF ACTION -UNLAWFUL SEIZURES

21                            42 U.S.C. § 1983 / Fourth Amendment

22                                  (As Against All Defendants)

23         18. By this reference, Plaintiff re-alleges and incorporates all previous and

24   following paragraphs as if fully set forth herein.

25         19. The initial detention of Plaintiff and subsequent shooting, violated Plaintiff’s

26   rights protected under the Fourth Amendment of the United States Constitution,

27   actionable under 42 U.S.C. § 1983. Plaintiff is therefore entitled to recover compensatory

28   damages from all defendants proximately caused by defendants’ wrongful acts, and as

                                                   -5-                                      00139871.WPD
        Case 2:20-cv-01620-TLN-KJN Document 1 Filed 08/12/20 Page 6 of 8

 1   against the individual defendants, punitive damages for defendants’ malicious and

 2   intentional violations of Plaintiff’s constitutional rights.

 3                   SECOND CAUSE OF ACTION - STATE LAW CLAIMS

 4                                    (As Against All Defendants)

 5             20. By this reference, Plaintiff re-alleges and incorporates all previous and

 6   following paragraphs as if fully set forth herein.

 7             21. Plaintiff timely submitted to Elk Grove a Cal. Gov’t Code § 910 administrative

 8   claim for damages. This lawsuit is commenced within six months after the denial of that

 9   claim, taking into account statutory tolling under California law.

10             22. The initial detention of Plaintiff and subsequent shooting, violated Plaintiff’s

11   rights protected under California law as follows:

12                   A. Cal. Const., Art. I § 13 (unreasonable seizure);

13                   B. Cal. Civ. Code § 43 (right to protection from bodily restraint or harm);

14                   C. Cal. Civ. Code § 52.1(b) (violation of rights protected under state or

15             federal law where such violation occurs as the result of threats, intimidation or

16             coercion);

17                   D. Cal. Civ. Code § 1714 (negligence);

18                   E. Cal. Pen. Code § 242 (battery).

19             23. Plaintiff is therefore entitled to recover from each defendant compensatory and,

20   if permissible, statutory damages proximately caused by the wrongful act(s) in violation

21   of the above provisions of California law. Defendants Elk Grove and EGPD are liable

22   under respondent superior, see Cal. Gov’t Code § 815.2(a).

23                                              PRAYER

24             WHEREFORE, Plaintiff respectfully requests that this Court grant the following

25   relief:

26             On The First Cause of Action (against all Defendants):

27             1. That this Court award Plaintiff compensatory and punitive damages (the latter

28   against the individual defendants only), according to proof;

                                                    -6-                                    00139871.WPD
Case 2:20-cv-01620-TLN-KJN Document 1 Filed 08/12/20 Page 7 of 8
Case 2:20-cv-01620-TLN-KJN Document 1 Filed 08/12/20 Page 8 of 8
